DETAILED ACTION
	Claims 1-21 are pending; claims 20-21 are withdrawn; claims 1-19 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/4/2021 and 5/8/2019 have been considered.
	The Fields reference (p. 2 from the 3/4/2021 IDS) has not been considered because a copy of the reference was not provided.

Election/Restrictions
Applicant’s election of Group I (claims 1-19) in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43.
Regarding claim 1, Chavez teaches a method for treating inflammation in a subject comprising expressing from one or more bacterial or viral vectors interleukin 10 (IL-10) peptide in antigen-presenting cells in the subject (Abstract; p. 2, ¶6-7; p. 3, ¶9).  Chavez teaches that the adjuvant is used to increase the efficacy of therapeutic IL-10 anti-inflammatory compound by enhancing the uptake in macrophages (p. 2, ¶25; p. 19, ¶71).
Regarding claim 2, Chavez teaches that the DNA can include peptides that comprise mutations in the hinge region (p. 12, ¶52).  

Regarding claims 5, 9, and 10, Chavez teaches that the vector can comprise multiple sequences and that the vector can comprise an IRES (p. 13, ¶55).  Thus, Chavez provides the requisite teachings to express multiple sequences from a single vector; and further, it would have been obvious to an artisan of ordinary skill to experiment with a vector in which the IL-10 and IL-10RI coding sequences are transcribed as a single mRNA, wherein the IRES is between the IL-10 and the IL-10RI coding sequences, because the IRES taught by Chavez is commonly known in the art to allow multiple polypeptides to be translated in eukaryotic cells from a single RNA transcript, by allowing translation to occur from both the 5'end of the message and the internal site that follows the first translated sequence, thus simplifying the vector and promoter sequences and producing both peptides in the cell.
Regarding claims 6-8, Chavez teaches expressing the peptide from a viral vector (Abstract; p. 9, ¶43); an adeno-associated virus vector (p. 9, ¶43) or a lentiviral vector (p. 9,¶43; p. 15, ¶59).
Regarding claim 15, Chavez teaches that inflammation is located in a joint (Abstract), and the one or more vectors are delivered by intra-articular injection (p. 4, ¶14; p. 10, ¶48; p. 25, ¶86).
Regarding claim 16, Chavez teaches wherein the inflammation is caused by proinflammatory cytokines or proteins produced by nerves, neurons, i.e., neuroinflammation (p. 6, ¶26).
Regarding claim 17, Chavez further teaches wherein the antigen-presenting cells are macrophages (p. 6, ¶25; p. 19, ¶71). 
Regarding claims 18-19, Chavez teaches wherein the antigen-presenting cells are stably transformed with the at least one vector, and the vectors can be introduced ex vivo to treat joint inflammation using syngeneic cells (¶72).  Thus given this teaching, it would obvious to stably transduce the APCs in vitro and stably maintain them in order to have a supply of stably transduced antigen-presenting cells for therapeutic purposes.
Chavez does not explicitly teach that the vector further expresses an interleukin 10 type 1 receptor (IL-10R1) peptide as required by claim 1.
However, prior to the effective date of the claimed invention, Moore teaches therapeutic IL 10 receptor and expression vectors (col 3, lines 66-67 - col 4, lines 1-2; col 3, lines 10-12) and IL-10 peptides (col 5, lines 28-30; col 9, lines 45-62), that may be used for treating inflammatory (e.g. autoimmune) conditions (col 8, lines 30-36). 
	Neither Chavez nor Moore specifically teach that the vector comprises both an IL-10 peptide and IL-10R1 peptide.
	However, prior to the effective filing date of the instant invention, an anti-inflammatory response is mediated by 3 components, IL-10, IL-10R1 and APCs, as taught by Iyer.  In particular, Iyer teaches that IL-10 immunosuppressive activity is mediated by heterodimeric IL-10 receptor (IL-10R1, IL-10R2) and that antigen presenting cells such as monocytes and macrophages appear to be the primary target of Il-10 (p. 2, ¶2).   Iyer teaches that, Antigen-presenting cells (APCs) are an important source of IL-10 that serves to provide autocrine feedback to limit or resolve pro-inflammatory molecule production, restrict antigen presentation itself, enhance scavenger and phagocytic capabilities, and influence the development of adaptive responses.”  See p. 17, C. Innate Immune Cells.  Further, Iyer teaches that Il-10 expression is subject to feedback signaling modules that serve to dampen early expression and amplify later expression relative to the composite temporal inflammatory gene profile (p. 17, ¶2).  Accordingly, Chavez and Moore provide the requisite teachings regarding the expression of IL-10 and IL-10R in cells to treat inflammation using APCs, and both references provide guidance for expression of multiple transcripts in a single vector; Iyer teaches that Il-10’s activity is a feedback mechanism that involves IL-10, IL-10R1 and APCs.  Thus, it would be obvious to the skilled artisan to modify the teachings of Chavez and Moore, and co-express IL-10 and IL-10R1 in an APC to elicit an anti-inflammatory response, limit or resolve pro-inflammatory molecule production, and restrict antigen presentation.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43, as applied to claims 1-10, 15-19 above, and further in view of US 2012/0058102 A1, Wilson et al., IDS.
Chavez, Moore and Iyer are summarized and relied upon as detailed above.  However, they fail to teach that the vector further comprises a self-cleaving 2A peptide as required by claim 11.
However, prior to the effective date of the instant invention, Wilson teaches a AAV vector system for delivering therapeutic products and further teaches including a self-cleaving 2a peptide between two coding sequences of interest that allows co-expression of heterologous gene products by a message from a single promoter when the transgene is large, consists of multi-subunits, or two transgenes are co-delivered.  See ¶58.
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chavez, Moore and Iyer, and include a self-cleaving 2a peptide, as taught by Wilson, between two coding sequences allows for the sequences encoding IL-10 and IL10R1 to be expressed separately.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43, as applied to claims 1-10, 15-19 above, and further in view of US 2009/0035256 A1 to Sommer et al., published February 5, 2009, IDS.
Chavez, Moore and Iyer are detailed and relied upon as summarized above.  They do not explicitly teach that the inflammation is caused by neuropathic or chronic pain and the one or more vectors are delivered by intrathecal injection (claim 12); the inflammation is caused by MS and the one or more vectors are delivered by intrathecal injection (claim 13); the inflammation is caused by an autoimmune disease and the one or more vectors are delivered by intrathecal injection (claim 14).
However, prior to the effective date of the instant invention, Sommer further teaches treating autoimmune diseases associated with inflammation with a vector encoding IL-10 (¶6) by intrathecal injection (p. 14, ¶156-157).  
Thus, regarding claim 12, Sommer teaches that intrathecal injection is a preferred mode of delivery because it keeps the expression of viral vectors local due to the rapid degradation of IL-10 and intrathecal gene therapy mimics lumbar puncture administration that is already in routine use in humans.  Ibid.  
Regarding claim 13, Sommer teaches their method can treat neuropathic pain by MS (claim 8; p. 1, ¶11)
Regarding claim 14, Sommer teaches that inflammation from various autoimmune diseases can be treated intrathecally (p. 6-4, ¶86-87)
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chavez, Moore and Iyer, and administer the vectors by intrathecal injection to treat inflammation caused by disease such as MS or autoimmune diseases, as taught by Sommer, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to deliver the vectors intrathecally because Sommer teaches that intrathecal injection is a preferred mode of delivery because it keeps the expression of viral vectors local due to the rapid degradation of IL-10 and intrathecal gene therapy mimics lumbar puncture administration that is already in routine use in humans.  See p. 14, ¶156-157.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Thaian N. Ton/Primary Examiner, Art Unit 1632